NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0249-15T1

KENNETH SCARPA,

        Plaintiff-Respondent,

v.

LINDA SCARPA,

        Defendant-Appellant.

________________________________________

              Submitted February 28, 2017 – Decided March 30, 2017

              Before Judges Reisner and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FM-02-10489-94.

              Ferro & Ferro Law Offices, attorneys for
              appellant (Nancy C. Ferro, on the briefs).

              Callagy Law, PC, attorneys for              respondent
              (Brian P. McCann, on the brief).

PER CURIAM

        In this post-judgment dissolution action, defendant, Linda

Scarpa, appeals from the Family Part's August 7, 2015 order

granting plaintiff, Kenneth Scarpa's, motion seeking to terminate

his child support obligation based upon the emancipation of the
parties’    now    twenty-three-year-old      youngest      son.      The     court

entered its order after determining defendant failed to rebut the

presumption that the adult son was emancipated. Defendant contends

that emancipation was improper because her son has a physical

disability and has been classified as a special needs learner

since preschool.      We affirm.

       The parties were married in 1982 and divorced on August 7,

1995,   pursuant     to   a   final   judgment    of    divorce     (FJOD)      that

incorporated the parties' property settlement agreement.                      Three

sons were born during the marriage, the youngest in 1993.                        The

FJOD awarded the parties joint legal custody of their three

children, designated defendant as the parent of primary residence

and obligated plaintiff to pay child support.              It required support

to be paid until the children were emancipated, which it defined

"pursuant to the current case law which includes a period during

which   a   child    is   attending    college     or   other      post-graduate

education."

       On July 24, 2015, plaintiff filed his motion to terminate

child support.        In support of his motion, plaintiff filed a

certification stating that his son graduated high school in 2012

and,    after     attending   a   community      college    for    three      years

accumulated only thirty-four credits, approximately six credits

per semester.       Plaintiff also stated that his son actually spent

                                       2                                    A-0249-15T1
almost all of his time living with plaintiff and, in addition to

paying the court ordered support, plaintiff paid other expenses

for his son, including his college tuition.

       Defendant    filed   a   cross-motion   and   certification       in

opposition to plaintiff's motion.         Defendant explained in her

certification that her son is blind in his left eye since birth,

and had been classified as Specific Learning Disabled by his public

school district, which provided him with services in accordance

with     an   individualized     education     program   (IEP)1     since

kindergarten.      Some of the services included occupational therapy,

physical therapy, and participation in a resource program to help

develop his fine motor skills.       The school district provided the

services from kindergarten through high school, enabling the son

to graduate on time.

       In preparation for the son's transition to college, the school

district prepared a psychological and educational evaluation of

the parties' son.      The psychological evaluation concluded that he

would require some accommodations to be successful in college.

The accommodations included being provided with "writing coaches

and tutors and meet[ing] with the professors on a regular basis."


1
   An IEP "is a written statement outlining the education placement
and goals for [a] child." Lascari v. Bd. of Educ., 116 N.J. 30,
34 (1989).


                                    3                             A-0249-15T1
The report indicated the son would "need a great deal of academic

support when he has a course which requires [nonverbal] skills."

It also found his "processing speed is in the low average range[,

which]   indicates   the   need    for     extended   time   for   tests      and

examinations . . . if he is to accurately demonstrate his mastery

of the material."

     The educational evaluation also provided examples of academic

accommodations that were necessary for his success.           They included

"modified reading and writing assignments, word banks, visual

models, and examples of work that has been completed."

     The parties' son started college full-time in 2012.             Neither

he nor his parents applied for any academic accommodations through

the 2014-15 school year.        A May 2015 unofficial school transcript

indicated that although he registered as a full time student, he

failed   or   withdrew   from    various    college   courses.      In     2015,

defendant provided her son's college with his high school special

education records, and the college deemed him eligible to receive

special accommodations and support.             Specifically, the school

determined that he was eligible to receive 100% extra test taking

time, assistive technology, permanent tutoring and peer note-

taking, among other accommodations.

     In a reply certification, plaintiff responded to defendant's

contentions.    In his certification, defendant stated despite his

                                      4                                  A-0249-15T1
son's physical issue and academic needs, he is strong and healthy,

maintains    an    unrestricted    driver’s   license,     drives     his   own

vehicle, is an athletic hockey player, and socializes with his

siblings    and    friends.     According     to   documents     supplied     by

plaintiff,   the    community     college   placed   his   son   on   academic

probation and, as a result, he could only attend part-time, being

limited to taking no more than nine credits per semester.

     The court considered the parties' oral arguments on August

7, 2015.     During that hearing, the court repeatedly expressed

concern over defendant's failure to come forward with any competent

evidence to support her contention that her son's physical or

cognitive limitations prevented him from becoming emancipated.

The court stated:

            Maybe I am medically unaware of the specifics,
            the degree of diminishment of this -- this 22
            year old’s abilities one way or the other. I
            really don’t know by way of a complete
            thorough medical report how his current
            condition, if it is -- if he is labeled in
            some way disabled, affects his ability to be
            a current success carrying more than six or
            nine -- completing more than six or nine
            credits for any particular semester.

            . . . .

            [I]t’s understandable that [he] has some type
            of disability, the specifics . . . of the
            disability are as you guys have told me what
            they are. I have no medical personnel in terms
            of a physician or anyone else, a psychiatrist,
            a psychologist, a therapist . . . I don’t have

                                      5                                A-0249-15T1
           anything specifically identifying it, the
           issues that he has intellectually or in a
           capacity viewpoint, how it affects his
           schooling going forward.

           [1T42.]

The   court   concluded        that    defendant     failed      to   sufficiently

establish that her son was unemancipated despite his less than

full-time school status.          The court's order granting plaintiff's

motion noted that the court found that the parties' son "failed

to maintain full-time status as a college student over the course

of his three years in college."              This appeal followed.

      Our review of the trial judge's fact-finding is limited. "The

general rule is that findings by the trial court are binding on

appeal    when    supported       by    adequate,     substantial,         credible

evidence."       Cesare   v.    Cesare,      154 N.J. 394,    411-12    (1998).

Moreover, "[b]ecause of the family courts' special jurisdiction

and expertise in family matters, appellate courts should accord

deference to family court factfinding."               Cesare, supra, 154 N.J.

at 413.   "Accordingly, when a reviewing court concludes there is

satisfactory evidentiary support for the trial court's findings,

'its task is complete and it should not disturb the result, even

though it has the feeling it might have reached a different

conclusion were it the trial tribunal.'"                  Llewelyn v. Shewchuk,




                                         6                                  A-0249-15T1
440 N.J. Super. 207, 213-14 (App. Div. 2015) (quoting Beck v.

Beck, 86 N.J. 480, 496 (1981).

     "A trial court's interpretation of the law and the legal

consequences that flow from established facts are not entitled to

any special deference."      Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).        "[A] trial judge's legal

conclusions, and the application of those conclusions to the facts,

are subject to our plenary review."        Spangenberg v. Kolakowski,

442 N.J. Super. 529, 535 (App. Div. 2015) (quoting Reese v. Weis,

430 N.J. Super. 552, 568 (App. Div. 2013)).           "To the extent that

the trial court's decision constitutes a legal determination, we

review it de novo."      D'Agostino v. Maldonado, 216 N.J. 168, 182

(2013).

     Applying    those   guiding   principles,   we   conclude    that    the

Family    Part   correctly   determined   that   defendant       failed    to

establish a prima facie claim that the parties' son was not

emancipated.     We substantially agree with the reasoning stated in

the court's oral decision.         We add only the following brief

comments.

     Contrary to defendant's position, the burden of proving that

her son was not emancipated shifted to her based on her adult

child's age.     Absent an agreement to the contrary, when a child

reaches the age of majority it is "prima facie, but not conclusive,

                                    7                               A-0249-15T1
proof of emancipation."        Llewelyn, supra, 440 N.J. Super. at 216

(citation omitted).         "Once the presumption is established, the

burden of proof to rebut the statutory presumption of emancipation

shifts to the party or child seeking to continue the support

obligation."   Ibid.

     "Prior to addressing whether parental support is required for

a child who reaches majority, the pivotal question is whether the

child remains unemancipated."       Ricci v. Ricci, __ N.J. Super. __,

__ (App. Div. Feb. 9, 2017) (slip op. at 28).              A child with

disabilities   will    be    considered   unemancipated   "if   the     child

suffers from a severe mental or physical incapacity that causes

the child to be financially dependent on a parent."              N.J.S.A.

2A:34-23.2   Also, a child who is enrolled full time in secondary

education will ordinarily remain unemancipated.           See Patetta v.

Patetta, 358 N.J. Super. 90, 94 (App. Div. 2003) ("while parents


2
   The law was significantly changed in 2016 when N.J.S.A. 2A:17-
56.67 was enacted to create an automatic termination of support
when a child reaches the age of nineteen, subject to continuation
upon application by the residential parent or the child leading
to a court order.     It became effective on February 1, 2017.
Pursuant to the statute, all child support terminates once a child
turns twenty-three. The statute is applicable even when the child
has a mental or physical disability. N.J.S.A. 2A:17-56.67(e)(2).
However, if a parent needs to obtain financial assistance for a
disabled adult child, the new statute allows the court to order
"another form of financial maintenance for a child who has reached
the age of 23." Ibid.



                                     8                                A-0249-15T1
are not generally required to support a child over eighteen, his

or her enrollment in a full-time educational program has been held

to require continued support."); Cf. Keegan v. Keegan, 326 N.J.

Super. 289, 295 (App. Div. 1999) (holding that a hiatus from

college during which the child worked full-time did not result in

emancipation).    When a child has special needs, however, those

needs may interfere with the ability to attend college full-time

and special accommodations may be required.

       An adult child who suffers from a disability but is self-

sufficient will ordinarily be considered to be emancipated.      See

Kruvant v. Kruvant, 100 N.J. Super. 107, 119 (App. Div. 1968).

Where the claim is that an adult child suffers from a physical or

mental health condition, even one for which the child is under

treatment, "there [must be] evidence [that the child's] issues

interfered with [his or] her ability to be independent" in order

to rebut the presumption.     Llewelyn, supra, 440 N.J. Super. at

218.   For example, where an adult child had been institutionalized

prior to emancipation and "becomes so disabled as to be incapable

of maintaining himself because of a mental illness or emotional

disorder which pre-existed his attaining his majority, the husband

may be required at the suit of the wife to contribute to the cost

of his necessary care and maintenance."   Kruvant, supra, 100 N.J.

Super. at 118.    However, there must be medical or psychiatric

                                 9                          A-0249-15T1
evidence presented about an adult child's health issue from which

he allegedly suffered.   See Ribner v. Ribner, 290 N.J. Super. 66,

72 (App. Div. 1996).

     Defendant, as the party obligated to rebut the presumption

of emancipation, failed to meet her burden of proof.       She was

given an opportunity to present competent evidence from experts,

see id. at 72, but only presented her own opinion, which was based,

in part, upon three-year-old school records that did not support

the contention that the parties' son suffered from any disability

that prevented him from moving beyond his parents' sphere of

influence.   The school records were not a competent substitute for

expert evidence and, in any event, they only related to the son's

problems in school and established that there was help available

for him to pursue a full-time education.      There simply was no

evidence that the son suffered from any problem that prevented him

from pursuing a full time education or supporting himself.       See

Kruvant, supra, 100 N.J. Super. at 118.      Without any competent

proof of a disability's impact on his ability to support himself,

his "decision to seriously pursue a college education alone does

not create the required dependency allowing him . . . to be

unemancipated."   Ricci, supra, __ N.J. Super. at __ (slip op at

35-36).

     Affirmed.

                                10                          A-0249-15T1